Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 12/07/21.
Claims 1, 2, 4-15, 17, 18 and 21-24.

Response to Arguments
Applicant’s arguments, see page 10 of the remarks, filed 12/07/2021, with respect to the 35 USC 101 rejection to claims 19 and 20 have been fully considered and are persuasive.  The rejection of claims 19 and 20 has been withdrawn.
Applicant’s arguments, see pages 10 and 11 of the remarks, filed 12/07/2021, with respect to the 35 USC 102 and 103 rejections have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been withdrawn.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1, 2, 4-15, 17, 18 and 21-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, and its respective dependent claims, are allowable over the prior art of record, including Smith, Diriye, Evans and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious wherein determining whether to allow the request from the unknown IoT device to connect to the home automation hub comprises: receiving within the request a root certificate provided by the unknown IoT device, identifying the root certificate in one or more previous blockchain transactions managed by the blockchain and allowing the request from the unknown IoT device to connect to the home automation hub based on the identification, in view of the other limitations of the claim, as specified in independent claim 1;
Independent claim 11, and its respective dependent claims, are allowable over the prior art of record, including Smith, Diriye, Evans and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious determining, based on an outcome of the blockchain operation, whether to allow the request from the unknown loT device to connect to the home automation hub, wherein the unknown IoT device has previously connected to the home automation hub but has not been re-authorized by the home automation hub within a certain time period set forth by a security policy applied to connecting IoT devices to the home automation hub, in view of the other limitations of the claim, as specified in independent claim 11; and
Independent claim 21, and its respective dependent claims, are allowable over the prior art of record, including Smith, Diriye, Evans and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious determining, based on an outcome of the blockchain operation, whether to allow the request from the unknown loT device to connect to the home automation hub comprises determining that the IoT device can operate over the network to receive data from the home automation hub, in view of the other limitations of the claim, as specified in independent claim 21

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497